Case 1:17-cr-00582-JMS-WRP Document 832 Filed 06/27/19 Page 1 of 8            PageID #:
                                  8952


 WILLIAM P. BARR
 United States Attorney General
 ROBERT S. BREWER, JR.
 United States Attorney
 MICHAEL G. WHEAT, CBN 118598
 JOSEPH J.M. ORABONA, CBN 223317
 JANAKI S. GANDHI, CBN 272246
 COLIN M. MCDONALD, CBN 286561
 Special Attorneys to the Attorney General
 United States Attorney’s Office
 880 Front Street, Room 6293
 San Diego, CA 92101
 619-546-8437/7951/8817/9144
 michael.wheat@usdoj.gov
 Attorneys for the United States

                    UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

                                                CR. NO. 17-00582 JMS-WRP
 UNITED STATES OF AMERICA,
                                                BRIEF REGARDING REMAND OF
                         Plaintiff,             KATHERINE KEALOHA
              v.

 KATHERINE P. KEALOHA (1),

                         Defendant.


                                           I.

                                   INTRODUCTION

       For over a decade, Katherine Kealoha has repeatedly flaunted the law, leaving

 countless victims in her wake. She cannot now—as she must—establish by “clear

 and convincing” evidence that she is not likely to flee or pose a danger to the safety


                                           1
Case 1:17-cr-00582-JMS-WRP Document 832 Filed 06/27/19 Page 2 of 8           PageID #:
                                  8953


 of any other person or the community. The Court should order her detained pending

 sentencing.

                                          II.

                                LEGAL STANDARD

       When a defendant has been found guilty, detention is the rule, not the

 exception. See 18 U.S.C. § 3143; United States v. Abuhamra, 389 F.3d 309, 319 (2d

 Cir. 2004) (Section 3143 establishes a presumption in favor of detention).

 Specifically, the Court “shall” order the defendant detained unless the defendant can

 establish by clear and convincing evidence that she is not likely to flee or pose a

 danger to the safety of any other person or the community. 18 U.S.C. § 3143(a).

       The burden is on the defendant to establish these elements by clear and

 convincing evidence. See United States v. Montoya, 908 F.2d 450, 451 (9th Cir.

 1990); United States v. Williams, 822 F.2d 512, 517 (5th Cir. 1987) (“the burden is

 on the defendant”); United States v. Bayko, 774 F.2d 516, 521 (1st Cir. 1985) (same).

       Kealoha cannot do so.

                                         III.

                                     ANALYSIS

       A.      Kealoha used her extensive power as a lawyer and deputy prosecutor to

 frame her uncle with a crime he did not commit. True to her word, she attacked

 Gerard Puana with the “highest form” of legal retribution imaginable: false arrest


                                           2
Case 1:17-cr-00582-JMS-WRP Document 832 Filed 06/27/19 Page 3 of 8            PageID #:
                                  8954


 and false imprisonment. She did so through an endless web of lies and deceit. As the

 evidence at trial proved, Kealoha lies as easily as she draws breath. Those lies range

 from the simple to the highly complex. And those lies prove Kealoha will do

 anything and everything to avoid the consequences for her unlawful behavior. Frame

 her uncle. Falsely claim her grandmother was incompetent. Attack the Ethics

 Commission. The facts at trial alone establish the risk of flight and the danger

 Kealoha poses.1

       B.     And there is much more. Post-indictment in this case, Kealoha

 tampered with a potential trial witness’ testimony. The grand jury first returned the

 Indictment in this case on October 19, 2017. The Indictment alleged that Kealoha

 used an alias, Alison Lee Wong. The next month, in November 2017, Kealoha



 1
        The Ninth Circuit has made clear that the “risk of danger” encompasses
 pecuniary or economic harm. See United States v. Reynolds, 956 F.2d 192, 192 (9th
 Cir. 1992) (“danger may, at least in some cases, encompass pecuniary or economic
 harm”); United States v. Lindsey, 654 Fed. App’x 369, 373 (9th Cir. 2016)
 (unpublished) (finding that mortgage fraud showed defendant was “a danger to
 individuals and the community”); see also United States v. Rotteveel, 2016 WL
 7436393 (E.D. Cal. 2016) (unpublished) (finding that defendant who was sentenced
 to 40 months in prison for mortgage fraud posed an economic danger to the
 community and denied the motion for bail pending appeal).
        Other courts agree that danger to the community can encompass economic or
 pecuniary harm. See United States v. Provenzano, 605 F.2d 85, 95 (3d Cir. 1979) (“a
 defendant’s propensity to commit crime generally, even if the resulting harm would
 be not solely physical, may constitute a sufficient risk of danger to come within the
 contemplation of the Act”); United States v. Moss, 522 F. Supp. 1033, 1035 (D.C.
 Pa. 1981) (“It is generally agreed, of course, that a Court may refuse bail on the
 ground that a defendant poses a threat to the community even though the threat is
 pecuniary rather than physical.”).
                                           3
Case 1:17-cr-00582-JMS-WRP Document 832 Filed 06/27/19 Page 4 of 8              PageID #:
                                  8955


 mailed a letter to an individual the United States had previously interviewed about

 “Wong.” (This person had prior electronic communication with “Wong.”) Kealoha’s

 letter began, “I’m asking for 10 minutes of your time.” As to “Wong,” the typed

 letter stated, “They claim that Alison Lee-Wong is not a real person. At least a

 hundred people from my Arbonne group met her and even more people worked with

 her on the HI Law Enforcement Memorial Foundation Gala in Dec. of 2010.” Then,

 handwritten into the margin of the page, KEALOHA wrote, “I know you met her!”




       This witness has confirmed she has no memory of meeting Alison Lee Wong.

 That is no surprise. As the evidence at trial proved, Alison Lee Wong is not a real

 person. Or more accurately, Alison Lee Wong is Katherine Kealoha. There can be

 no other explanation for this letter than an attempt to influence a potential witnesses’

 testimony.

       This is not the only time Katherine Kealoha has obstructed justice in this way.

 Indeed, two witnesses have pleaded guilty to conspiring with Katherine Kealoha to

 provide false testimony to the federal grand jury. See United States v. Ebersole, 18-

 CR-0094-JMS; United States v. Taito, 18-CR-0001-JMS. For example, Ebersole

 admitted, among other things, that Katherine Kealoha told him to deceive the federal

 grand jury about the true nature of their intimate relationship. See 18-CR-0094-JMS,
                                            4
Case 1:17-cr-00582-JMS-WRP Document 832 Filed 06/27/19 Page 5 of 8             PageID #:
                                  8956


 ECF No. 12 at 7; and Taito stated, among other things, that KEALOHA advised him

 “not to tell the truth to the grand jury.” See 18-CR-0001-JMS, ECF No. 12 at 15.

          Katherine Kealoha is also facing additional serious charges, including

 obstruction, bank fraud, aggravated identity theft, and conspiracy to distribute

 controlled substances in Criminal Case Nos. 18-00068-JMS-WRP and 19-0015-

 JMS-WRP. If convicted of these charges, Kealoha faces substantial additional time

 in custody. For example, the aggravated identity theft charge carries a mandatory

 two-year consecutive term to any sentence imposed. Kealoha’s lengthy history of

 obstructing justice presents the substantial risk she will obstruct these future

 proceedings. See, e.g., 18 U.S.C. § 3142(f)(2) (detention hearing appropriate in cases

 involving a “serious risk that such person will obstruct or attempt to obstruct justice

 . . . .”).

          C.    Finally, Katherine Kealoha is a chronic malingerer, having previously

 feigned medical ailments to avoid accountability for her actions. When she is under

 the microscope, Katherine Kealoha claims bad health as a shield to cover her

 misdeeds. But her health is suddenly no issue when she turns the scope on others.

          On or about March 7, 2013, the Puanas filed their civil complaint against

 Katherine Kealoha. Throughout that proceeding, Katherine Kealoha delayed the

 conclusion of her deposition several times. On February 21, 2014, for example,

 Katherine Kealoha’s attorney supplied a doctor’s note and informed opposing


                                            5
Case 1:17-cr-00582-JMS-WRP Document 832 Filed 06/27/19 Page 6 of 8           PageID #:
                                  8957


 counsel that K. Kealoha was “not presently able to sit for her continued deposition.”

 And on May 12, 2014, Katherine Kealoha’s attorney filed a declaration referring to

 Katherine Kealoha’s “rather debilitating health problems” as the reason for delaying

 her deposition several times.

       By May 1, 2014, however, K. Kealoha—in her capacity as a Deputy

 Prosecuting Attorney for the City and County of Honolulu—was healthy enough to

 present a 414-count indictment before the Hawaii state grand jury – the largest

 indictment ever in Hawaii state history. See, e.g., Hawaii v. Yoshimura, et al.,

 1PC141000717 (Haw. Cir. Ct.) (414-count indictment unsealed on May 5, 2014);

 Yoshimura v. Kaneshiro, et al., 18CV00038-LEK-KSC, Doc. No. 38 at ¶ 5(d) (K.

 Kealoha admitting she presented evidence before the state grand jury on May 1,

 2014). This case was later dismissed based on prosecutorial misconduct.

 //

 //

 //

 //

 //

 //

 //

 //


                                           6
Case 1:17-cr-00582-JMS-WRP Document 832 Filed 06/27/19 Page 7 of 8        PageID #:
                                  8958


                                        IV.

                                  CONCLUSION

       Katherine Kealoha carries the heavy burden of establishing by clear and

 convincing evidence that she should not be detained. Given the serious crimes she

 committed in this matter and her lengthy history of obstructing justice, the Court

 should order her detention.

 Dated: June 27, 2019                 Respectfully submitted,

                                      WILLIAM P. BARR
                                      United States Attorney General
                                      ROBERT S. BREWER, JR.
                                      United States Attorney

                                      /s/ Michael G. Wheat
                                      MICHAEL G. WHEAT
                                      JOSEPH J.M. ORABONA
                                      JANAKI S. GANDHI
                                      COLIN M. MCDONALD
                                      Special Attorneys to the Attorney General




                                         7
Case 1:17-cr-00582-JMS-WRP Document 832 Filed 06/27/19 Page 8 of 8            PageID #:
                                  8959




                      UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,                       CR. NO. 17-00582 JMS-WRP
                      Plaintiff,                  CERTIFICATE OF SERVICE
         v.
  KATHERINE P. KEALOHA (1),
                      Defendant.




 IT IS HEREBY CERTIFIED that:
       I, Michael G. Wheat, am a citizen of the United States and am at least

 eighteen years of age. My business address is 880 Front Street, Room 6293,

 San Diego, CA 92101-8893.

       I am not a party to the above-entitled action. I have caused service of the

 foregoing on all parties in this case by electronically filing the foregoing with the

 Clerk of the District Court using its ECF System, which electronically notifies them.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June 27, 2019.



                                        s/ Michael G. Wheat
                                        MICHAEL G. WHEAT
                                        Special Attorney to the Attorney General


                                           8
